Citation Nr: 9904596	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  94-01 936A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred during private hospitalization 
beginning on February 27, 1993


REPRESENTATION

Appellant represented by:	David Kerrick, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C.A. Skow, Associate Counsel


INTRODUCTION

The deceased veteran served on active duty from November 1948 
to August 1951.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1993 decision of the Phoenix, 
Arizona, Department of Veterans Affairs Medical Center 
(VAMC).  We note that, since this case was originally 
adjudicated the claims folder was transferred to Boise, 
Idaho, and that the appellant appeared for a personal hearing 
at the VA Regional Office in Boise, Idaho.


FINDING OF FACT

VA medical facilities were feasibly available to the veteran 
on February 27, 1993.


CONCLUSION OF LAW

Payment or reimbursement of unauthorized medical expenses 
incurred in connection with private hospitalization beginning 
on February 27, 1993, is not warranted.  38 U.S.C.A. § 1728 
(West 1991 & Supp. 1998); 38 C.F.R. § 17.120 (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

A review of the claims folder, in pertinent part, reflects 
that the veteran (age 62) suffered a myocardial infarction on 
February 27, 1993, in Gila Bend, Arizona, while on a walk.  
He was taken by a private air ambulance service, Airevac, to 
a private hospital located in Phoenix, Arizona.  His air 
transport to the private hospital took approximately 20 
minutes according to the ambulance service records associated 
with the claims folder.  The veteran's condition was regarded 
as serious and he was treated with massive doses of pressors.  
After 2 1/2 days of intensive therapy, the physicians concluded 
that the veteran's condition was terminal; support was 
discontinued and the veteran died.  The final diagnoses were 
acute myocardial infarction secondary to occlusion of the 
left anterior descending coronary artery, rheumatic heart 
disease complicated by double valve replacement, severe 
tricuspid insufficiency, cardiomyopathy, and cardiogenic 
shock secondary to acute anterolateral myocardial infarction.

According to an Associate Chief of Staff for Ambulatory Care 
at the Phoenix, Arizona, VAMC, VA facilities were feasibly 
available to the veteran on February 27, 1993.  It was noted 
that the VA facility in Phoenix was 64 miles from Gila Bend 
and only 3 miles from the private hospital that treated the 
veteran.

The appellant (the veteran's spouse) seeks payment or 
reimbursement of the unauthorized medical expenses associated 
with the veteran's February 1993 private hospitalization.  At 
an October 1998 personal hearing, she testified that she 
requested the Airevac personnel to take the veteran to the 
Phoenix VA hospital, but they were nonresponsive to her 
requests and took the veteran to the private hospital 
instead.  The appellant stated that she later learned that 
the air ambulance service was disinclined to transport 
individuals to the VA hospital because of difficulty securing 
payment for their services from VA sources.  The appellant 
insists that she had no control over the veteran's ultimate 
treatment at the private hospital because her wishes were 
ignored by the private ambulance service and the veteran 
never stabilized for transfer to the nearest VA facility.

Applicable regulatory provisions provide that, for the 
purpose of payment or reimbursement of the expenses of 
hospital care or medical services not previously authorized, 
a person must meet all the criteria of 38 U.S.C.A. § 1728 and 
38 C.F.R. § 17.120.  These provisions require in pertinent 
part as follows:  (a) the care or services not previously 
authorized at the private medical facility must, initially, 
be rendered for an adjudicated service-connected disability, 
or for nonservice-connected disabilities associated with and 
held to be aggravating an adjudicated service-connected 
disability, or for any disability of a veteran with a total 
and permanent service-connected disability; and (b) there was 
a medical emergency, where delay would have been hazardous to 
the life or health of the veteran, and (c) Federal facilities 
were not feasibly available.  See 38 C.F.R. § 17.120 (1998) 
(emphasis added).

No reimbursement or payment of services not previously 
authorized will be made when such treatment was procured 
through private sources in preference to available Government 
facilities.  38 C.F.R. § 17.130 (1998).  Factors to be 
considered when evaluating whether a VA or other Federal 
facility is "feasibly available" are the urgency of the 
veteran's medical condition, the relative distance of travel, 
and the nature of treatment required.  See 38 C.F.R. § 17.50c 
(1998).

In this case, the veteran clearly required emergent medical 
care, however, it appears that this care could have been 
adequately rendered by the Phoenix VAMC, located only 3 miles 
from the private hospital treating the veteran, had the 
veteran been taken to this facility by the air ambulance 
service.  It is regrettable that the air ambulance service 
ignored the appellant and veteran's wishes in this matter, 
placing their own pecuniary interest above those of their 
clients, but this does not provide a legal basis for the 
Board to grant the benefit sought.  The decision to transport 
the veteran to the private hospital was not motivated by his 
medical condition, the relative distance of travel to a 
Federal facility, or the nature of treatment required.  
Therefore, the Board finds that payment or reimbursement of 
the unauthorized medical expenses incurred in connection with 
private hospitalization beginning on February 27, 1993, is 
not warranted


ORDER

Payment or reimbursement of unauthorized medical expenses 
incurred in connection with private hospitalization beginning 
on February 27, 1993, is denied.




		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

